Citation Nr: 0918984	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  95-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and I.C.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for asbestosis.  A timely appeal was noted with 
respect to that rating.

Hearings on this matter were held before a Decision Review 
Officer on April 2, 1996, and before the undersigned Veterans 
Law Judge on April 25, 2001.  Copies of the hearing 
transcripts have been associated with the file.

In June 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

A lung disorder, to include as secondary to asbestos 
exposure, first manifested years after service and is not 
related to service.


CONCLUSION OF LAW

A lung disorder, to include as secondary to asbestos 
exposure, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
February 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos 
related diseases, which provide adjudicators some guidelines 
for considering compensation claims based on exposure to 
asbestos in Veteran's Benefits Administrative Manual M21-1, 
Part VI, 7.21.

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx.  Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not associated with 
cigarette smoking.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  About 50 percent of persons with asbestosis 
eventually develop lung cancer, about 17 percent develop 
mesothelioma, and about 10 percent develop gastrointestinal 
and urogenital cancers.  All persons with significant 
asbestosis develop cor pulmonale and those who do not die 
from cancer often die from heart failure secondary to cor 
pulmonale.

The latency period for asbestos related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21(b)(2). An asbestos 
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease).  Id.  There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  Id.  It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.  Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that Manual M21-1 does not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.

Analysis 

The veteran has received several diagnoses of asbestosis and 
asbestos-related pleural plaques, which he attributes to 
exposure to asbestos-containing materials during his 
shipboard service with the U.S. Navy.  

The military occupational specialty listed on the Veteran's 
DD-214 was cook; however, the veteran has testified that his 
rating was Steward, and that his primary tasks aboard ship 
included serving the officers' meals and servicing the 
officers' quarters.  He further testified that, on occasions 
when he was not required in officers' quarters, he was 
responsible for removing asbestos tiles from the deck and 
grinding asbestos-laden paint from the ship's hull. 

Review of the veteran's service treatment records shows no 
evidence of asbestosis, chronic breathing difficulties, or 
other respiratory complaints.  In correspondence dated June 
and July 2004, the Department of the Navy indicated that it 
could not verify the veteran's claims of in-service asbestos 
exposure, and provided a chart showing Navy job titles 
(otherwise known as ratings) and the probability of each 
rating being exposed to asbestos.  The veteran's rating, 
Steward, is listed as having a "minimal" probability of 
exposure to asbestos, with "minimal" representing the least 
likely probability of exposure of all of the listed ratings.  

The record also contains evidence of post-service 
occupational exposure to asbestos.  The veteran has stated 
that he was employed at a shipyard from 1970 to 1987, where 
he worked as an insulator, and that he was often exposed to 
asbestos-containing materials during his work.  

According to the medical evidence, a bilateral lung disorder 
was first observed in November 1983.  The first formal 
diagnosis of asbestos-related lung disease was made in March 
1984, and was deemed "occupational" in nature.  The 
physician who examined the veteran noted a history of 
shipyard work while in the Navy, and post-service exposure to 
asbestos at a private shipyard.  Chest X-ray studies showed 
bilateral pleural plaques and pulmonary function testing 
showed "evidence of mild airflow obstruction."  The 
diagnoses were bilateral pleural asbestosis, mild airflow 
restriction, and possible mild restrictive abnormality. 

On VA examination in December 1994, it was found that the 
veteran did not suffer from an asbestos-related lung disease.  
A July 2002 VA examination found "bilateral pleural 
calcification likely to be from asbestos exposure" but 
offered no opinion as to the etiology of the lung disorder.

In August 2003, a private practitioner, Dr. A.J.S., found 
that it was "highly likely that [the veteran] has 
asbestosis."  Although the physician specifically indicated 
that he could not comment on when asbestos exposure occurred, 
he found that in-service exposure to asbestos-containing 
materials "cannot be ruled out."  

In a March 2007 opinion, Dr. R.W.S., a private practitioner, 
also found bilateral pleural plaques consistent with asbestos 
exposure.  Noting that the veteran spent "a great deal of 
time in the shipyards and on the ships" during his Navy 
service, Dr. S. opined that the veteran's Navy service was 
"the most likely source of his asbestos exposure."  There 
is no evidence that Dr. S. examined the claims folder or took 
the evidence of post-service occupational asbestos exposure 
into account. 

On VA examination in February 2009, the examiner noted the 
veteran's claims of asbestos exposure both during and after 
service.  The Navy's finding of "minimal" in-service 
exposure to asbestos was noted.  Pulmonary function testing 
was normal, but chest X-rays found bilateral pleural plaques 
consistent with asbestosis.  Pointing to the veteran's 
"minimal" exposure to asbestos in service and his 
"significant" post-service exposure to asbestos as a 
shipyard worker, the examiner found that it was less likely 
than not that asbestosis had its onset during service.  The 
examiner also found that any obstructive lung disease was not 
caused by asbestos exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board accords greater 
probative weight to the February 2009 VA opinion.  Dr. 
R.W.S's August 2007 opinion makes no mention of the evidence 
pointing to significant post-service asbestos exposure and 
does not address his military occupational specialty in 
service of steward and/or cook.  There is no evidence that 
Dr. R.W.S. reviewed the claims folder prior to rendering an 
opinion.  

In contrast, the VA examiner's report indicates that the 
claim folder was reviewed.  The examiner took all of the 
evidence into account in rendering an opinion, including the 
veteran's statements concerning his in-service asbestos 
exposure, the Navy's finding of "minimal" in-service 
exposure to asbestos, and a history of post-service 
occupational asbestos exposure.  The February 2009 VA 
examination is based on a more thorough review of the record 
and is thus of greater probative value in this matter.

The December 1994 and July 2002 VA examiners gave no opinions 
as to the etiology of any lung disease, and thus their 
reports are of no probative value.  Although Dr. A.J.S. 
indicated in August 2003 that in-service exposure to asbestos 
"cannot be ruled out," he also clearly stated that he could 
not formulate an opinion as to the etiology of the veteran's 
lung disorder.  Thus, his opinion is also of little probative 
value here.

On review, the Board finds that a preponderance of the 
evidence is against a finding that a lung disorder, to 
include as secondary to asbestos exposure, had its onset in 
service.  The veteran's Navy rating of Steward required 
servicing of the officer's quarters, which the Navy has found 
to have offered "minimal" exposure to asbestos.  A military 
occupational specialty of cook would likewise require service 
primarily in the galley and not result in more than minimal 
exposure.  The veteran has testified to 17 years of post-
service occupational asbestos exposure in a private shipyard.  
The VA examiner took into account the length of time the 
Veteran could have been exposed to asbestos in service and 
following active duty, and the fact that the veteran had 
significant post-service exposure to asbestos as a shipyard 
worker weighed against the proposition that an asbestos-
related lung disorder had its onset in service or was 
otherwise related to active duty.  

A competent and credible VA examination found that it was 
less likely than not that the veteran's asbestos-related lung 
disease had its onset during service.  Dr. R.W.S.'s August 
2007 positive etiology opinion has been considered, but it is 
of lesser probative weight given that Dr. S. had no 
opportunity to take all of the evidence, including a history 
of post-service asbestos exposure, into account.  The 
evidence is not in equipoise such that doubt could be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).

The Board notes the veteran's belief that his asbestos-
related lung disorder is related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, his recollection of the onset of his asbestos-
related lung disorder is not entirely consistent with the 
record.  The veteran has testified that he was often required 
to remove asbestos tile from Navy ships and remove asbestos-
laden paint from the hull of the ships; however, such duties 
are inconsistent with his stated rating of Steward, and in 
fact the Navy has found that individuals with the rating of 
Steward had a "minimal" probability of exposure to 
asbestos.   

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's asbestos-related lung disorder is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for an asbestos-related 
lung disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


